Citation Nr: 1504617	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-45 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to March 1987.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in April 2014.  This matter was originally on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In May 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

In April 2014, the Board referred the issues of entitlement to service connection for an acquired psychiatric disorder and an increased rating for headaches to the Agency of Original Jurisdiction (AOJ).  It appears that the AOJ is waiting for the Veteran's claims file before proceeding with the adjudication.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In an April 2014 decision, the Board denied entitlement to service connection for right and left knee disabilities.  The Veteran appealed the Board's decision to the Court of Appeals for Veteran's Claims (Court).  In an October 2014 Joint Motion for Remand, the parties, the Secretary of VA and the Veteran, agreed that remand was required because the Board relied on VA medical opinions that were inadequate and did not reasonably comply with a previous Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an orthopedist.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current left and right knee disorders in sufficient detail and for each such disorder provide an opinion as to whether it is at least as likely as not that any such disorder was (1) caused by or incurred in the Veteran's active duty service; or (2) caused by or aggravated by the Veteran's service-connected residuals of right pubis ramus fracture.

The examination report should discuss the Veteran's documented medical history; discuss and opine on her assertions, especially her assertion that she injured her right leg during the same accident in which she injured her pelvis; and discuss the medical opinions provided by Dr. C. G. Mazoue and Dr. R.N. Riley.

Please note that temporary or intermittent flare-ups are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006). 

2.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran, and her attorney, should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


